  Case 1:19-cv-00479-FB Document 20 Filed 07/31/20 Page 1 of 3 PageID #: 787




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 EDWARD ROZINSKI,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 19-cv-479-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x For the Defendant:
 Appearances:
 For the Plaintiff:                                RICHARD P. DONOGHUE, ESQ.
 HAROLD SKOVRONSKY, ESQ.                           United States Attorney
 1810 Avenue N                                     Eastern District of New York
 Brooklyn, New York 11230                          271 Cadman Plaza East, 7th Floor
                                                   Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Edward Rozinski seeks review of the Commissioner of Social Security’s

denial of his application for disability insurance benefits. Rozinski requests a remand

for further proceedings and the Commissioner requests dismissal. For the following

reasons, Rozinski’s motion is granted and the Commissioner’s motion is denied.

                                               I

      Rozinski filed an application for benefits on June 30, 2015. His application

was denied, and he requested a hearing before an ALJ. After the hearing, the ALJ

ruled that Rozinski was not disabled. The ALJ assigned an RFC of light work. The

Appeals Council declined review.


                                               1
 Case 1:19-cv-00479-FB Document 20 Filed 07/31/20 Page 2 of 3 PageID #: 788




                                        II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                       III.

      Rozinski argues that the ALJ erred in determining his mental impairments

were non-severe. The record includes opinions of one treating psychiatrist, Dr.

Azbel, and two consultative doctors, Dr. Phillips and Dr. Carr. Dr. Azbel and Dr.

Carr’s opined that Rozinski’s mental impairments cause more than a “minimal

effect” on his ability to work. See SSR 85-28 (1985) (An impairment is severe if it

has “more than a minimal effect” on one’s ability to work). Dr. Phillips concluded

that his mental impairments cause very few limitations.

      In determining Rozinski’s severe impairments and RFC, the ALJ gave treating

psychiatrist Azbel’s opinions limited weight, reasoning that treatment notes

contradicted his opinions. However, a “treatment provider’s perspective would

seem [] more important in cases involving mental health.” See Flynn v. Comm’r of



                                         2
  Case 1:19-cv-00479-FB Document 20 Filed 07/31/20 Page 3 of 3 PageID #: 789




Soc. Sec, 729 F. App’x 119, 122 (2d Cir. 2018). Therefore, without substantial

evidence to the contrary, Dr. Azbel’s psychiatric opinions, rather than his treatment

notes or the opinions of consultative examiners, are most important. And, the record

demonstrates that Dr. Azbel’s opinions are supported by substantial evidence—

including Dr. Carr’s opinion.

      Additionally, in critiquing Dr. Azbel’s opinions, the ALJ impermissibly

interpreted the psychiatric treatment notes in functional terms. See Benman v.

Comm'r of Soc. Sec., 350 F. Supp. 3d 252, 259 (W.D.N.Y. 2018) (“[T]he ALJ may

not interpret raw medical data in functional terms”). It is Dr. Azbel’s job, as the

treating doctor, to interpret treatment notes, not the ALJ’s.

      The RFC does not account for any of the mental limitations Dr. Azbel

diagnosed. Accordingly, both the severe impairment and RFC determinations are

flawed and must be reconsidered in light of Dr. Azbel’s controlling opinion.

                                          III

      For the foregoing reasons, Rozinski’s motion is GRANTED and

Commissioner’s motion is DENIED.

SO ORDERED.
                                                _/S/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge
Brooklyn, New York
July 30, 2020




                                           3
